Exhibit 10(a)
UNISOURCE ENERGY CORPORATION
OFFICER CHANGE IN CONTROL AGREEMENT
This Officer Change in Control Agreement (the “Agreement”) is made and entered
into by and between UniSource Energy Corporation (“Company”) and Michael J.
DeConcini (“Executive”), effective as of the date set forth below (the
“Effective Date”).
RECITALS
A. The Board of Directors of Company (the “Board”) believes that it is in the
best interests of Company and its shareholders to take appropriate steps to
ensure the continuity in the management of Company and its Affiliates (as
defined in this Agreement), in the event a Change in Control (as defined in this
Agreement) occurs.
B. Executive currently serves as an officer of Company and one or more of its
Affiliates.
C. The Board has determined that Executive is a key employee whose continued
service to Company and the applicable Affiliate(s) is critical in the event a
Change of Control is being considered or occurs.
D. In order to ensure that Company retains Executive’s services in the event a
Change in Control is being considered or occurs, the Board has decided to offer
to Executive the Change in Control Severance Benefits described in this
Agreement.
NOW THEREFORE, in consideration of Executive’s continued service to Company and
the mutual agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which Executive hereby
acknowledges, Company and Executive agree as follows:
AGREEMENT
1. TERM OF AGREEMENT.
This Agreement is effective immediately and will continue in effect until
December 31, 2010 (the “Initial Term”). This Agreement will be automatically
renewed at the end of the Initial Term for additional terms commencing on each
January 1, and ending on the next following December 31 (a “Renewal Term”),
unless Company provides Executive with written notice of its intent to terminate
the Agreement at least 12 months before the end of the Initial Term or the
applicable Renewal Term. If a Change in Control occurs during the Initial Term
or any Renewal Term, the scheduled expiration date of the Initial Term or
Renewal Term, as the case may be, shall be extended for a term ending on the
24-month anniversary of the Change in Control, at which time this Agreement will
expire. The expiration of the term of this Agreement will not reduce or diminish
any liabilities that have accrued prior to the expiration.

 

 



--------------------------------------------------------------------------------



 



2. CHANGE IN CONTROL SEVERANCE BENEFITS.
(a) Entitlement to Change in Control Severance Benefits. Executive will be
entitled to receive the “Change in Control Severance Benefits” described in this
Section 2 if Executive incurs a “Separation from Service” (as defined in
Section 3) due to Company’s termination of Executive’s employment without
“Cause” (as defined in Section 4) or due to Executive’s termination of
employment with Company for “Good Reason” (as defined in Section 5) during the
six-month period prior to the occurrence of a “Change in Control” (as defined in
Section 7) and if Executive’s Separation from Service is effected in
contemplation of such Change in Control. Executive also will be entitled to
receive the Change in Control Severance Benefits described in this Section 2 if
Executive incurs a Separation from Service due to Company’s termination of
Executive’s employment with Company without Cause or due to Executive’s
termination of employment with Company for Good Reason during the 24-month
period following the occurrence of a Change in Control.
The Change in Control Severance Benefits described in this Section 2 will not be
payable if Executive’s employment is terminated for Cause, if Executive
voluntarily terminates Executive’s employment without Good Reason, or if
Executive’s employment is terminated by reason of Executive’s “Disability” (as
defined in Section 6) or Executive’s death. In addition, the Change in Control
Severance Benefits will not be payable if Executive’s employment is terminated
by Executive or Company for any or no reason more than six-months prior to the
occurrence of a Change in Control or more than 24 months following the
occurrence of a Change in Control. The Change in Control Severance Benefits also
will not be payable if Executive’s employment is terminated within six-months
prior to a Change in Control if such termination is effected for reasons other
than in contemplation of a Change in Control.
Further, as noted in Section 2(f), a transfer to an Affiliate is not a
Separation from Service for purposes of this Agreement.
(b) Change in Control Severance Benefits. If Executive is entitled to receive
Change in Control Severance Benefits pursuant to Section 2(a), the Change in
Control Severance Benefits provided to Executive pursuant to the terms of this
Agreement will consist of the following:
(i) A single lump sum cash payment in an amount equal to one and one-half times
the greater of (a) Executive’s annualized base salary as of the date of
Executive’s Separation from Service or (b) Executive’s annualized base salary in
effect immediately prior to any material diminution in Executive’s base salary
following the execution of this Agreement.
(ii) A single lump sum cash payment in an amount equal to one and one-half times
the average payment to which Executive was entitled pursuant to the UniSource
Energy Corporation Performance Enhancement Plan or any successor plan (the
“Incentive Compensation Plan”) for the three calendar years immediately
preceding the calendar year in which Executive’s Separation from Service occurs.
If, during each of the three calendar years prior to the year in which
Executive’s Separation from Service occurs, Executive was not eligible to
(a) participate in the Incentive Compensation Plan or (b) receive a payment
pursuant to the Incentive Compensation Plan based on Executive’s pay grade level
in effect at the time of Executive’s Separation from Service, then Executive’s
target payment under the Incentive Compensation Plan for the year of Executive’s
Separation from Service will be used to calculate the amount to which Executive
is entitled pursuant to this paragraph (ii) in lieu of the average payment for
the preceding three years.

 

2



--------------------------------------------------------------------------------



 



(iii) A single lump sum cash payment in an amount equal to a prorated portion
(based on the number of calendar days that have elapsed during the calendar year
prior to the date of Executive’s Separation from Service) of the payment to
which Executive would be entitled under the Incentive Compensation Plan (had
Executive’s Separation from Service not occurred) for the calendar year in which
Executive’s Separation from Service occurs. The payment due pursuant to this
paragraph (iii) will be based on Executive’s target payment under the Incentive
Compensation Plan for the year in which Executive’s Separation from Service
occurs.
(iv) A single lump sum cash payment in the amount of the payment, if any, to
which Executive is entitled under the Incentive Compensation Plan (based on
Executive’s actual performance) for the year prior to the year in which the
Executive’s Separation from Service occurs, to the extent Executive has not yet
received such payment from Company.
(v) The continuation of any health, life, disability or other insurance benefits
that Executive was receiving as of Executive’s last day of active employment for
a period expiring on the earlier of (a) 18 months following Executive’s
Separation from Service or, if Executive’s Separation from Service occurs within
six months prior to the occurrence of a Change in Control, for the 18 months
following the date on which the Change in Control occurs or (b) the day on which
Executive becomes eligible to receive any substantially similar benefits, on a
benefit-by-benefit basis, under any plan or program of any successor employer.
The continuation of any health, life, disability or other insurance benefits
shall run concurrently with Executive’s COBRA continuation coverage for health
benefits. Company will satisfy the obligation to provide the health insurance
benefits pursuant to this paragraph (v) by either paying for or reimbursing
Executive for the employer’s portion of the COBRA premium (and Executive shall
cooperate with Company in all respects in securing and maintaining such
benefits, including exercising all appropriate COBRA elections and complying
with all terms and conditions of such coverage in a manner to minimize the
cost). In the event Executive’s right to Company’s continued payment for the
employer’s portion of health insurance benefits extends beyond the applicable
COBRA coverage period, Company will satisfy the obligation to provide the health
insurance benefits by either paying for or reimbursing Executive for the
employer’s portion of premiums for health insurance benefits that are comparable
to those Executive receives during the COBRA continuation period. Company also
will reimburse Executive for the employer’s portion of the cost of comparable
coverage for all other insurance benefits that are not subject to the COBRA
continuation rules. It will be Executive’s responsibility to procure such
benefits and Company will promptly reimburse Executive for the employer’s
portion of the premiums for such benefits upon Executive’s submission of an
invoice or other acceptable proof of payment. For purposes of this Agreement,
the “employer’s portion” is an amount equal to the cost of Company’s
corresponding coverage for the applicable benefit for an active employee at
Executive’s level at the time of Executive’s Separation from Service.

 

3



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, if Executive has elected a health care option
pursuant to which Company has agreed to make contributions to Executive’s Health
Savings Account, then Company will pay to Executive a single lump sum cash
payment in an amount equal to the contributions that Company would have made to
Executive’s Health Savings Account during the 18-month benefit continuation
period described above had Executive not incurred a Separation from Service.
(c) Timing of Lump Sum Change in Control Severance Benefits. The lump sum Change
in Control Severance Benefit payments described in Sections 2(b)(i), (ii),
(iii), (iv) and (v) that become payable due to Executive’s Separation from
Service within the six-month period prior to a Change in Control will be paid to
Executive within 20 days following the later of the (1) date on which the Change
in Control occurs or (2) the expiration of the revocation period provided in the
release required pursuant to Section 2(d). In the event Executive becomes
entitled to the Change in Control Severance Benefit payments described above as
a result of Executive’s Separation from Service within the 24-month period
following a Change in Control, such payments will be paid to Executive within
20 days following the later of (1) the date of Executive’s Separation from
Service or (2) the expiration of the revocation period provided in the release
required pursuant to Section 2(d). The payment provisions set forth in this
Section 2(c) are subject to the provisions of Section 8(b) (which generally
requires a six-month delay in payments to a Specified Employee), if applicable.
(d) Release Agreement. In order to receive the Change in Control Severance
Benefits described in this Section 2, Executive must execute (and not revoke)
any release reasonably requested by Company of any claims that Executive may
have against Company or any Affiliate in connection with Executive’s employment
with Company and/or any Affiliate or otherwise. The release shall be provided to
Executive within five days following the occurrence of a Change in Control, in
the event Executive’s Separation from Service occurs during the six-month period
prior to the occurrence of a Change in Control. The release shall be provided to
Executive within five days following Executive’s Separation from Service, in the
event such Separation from Service occurs during the 24-month period following
the occurrence of a Change in Control. If Executive is 40 years of age or older,
Executive shall have either 21 or 45 calendar days (with the exact amount of
time to be specified by Company in the release) following the date the release
is given to Executive to sign and return the release to Company. If Executive is
40 years of age or older, then within seven calendar days after delivery of the
release to Company by Executive, Executive shall be entitled to revoke the
release by returning the signed copy or counterpart original of the release to
Company. The returned release shall include Executive’s written signature in a
space provided thereon, indicating his or her decision to revoke the release.
The revocation of a previously signed and delivered release pursuant to the
above shall be deemed to constitute an irrevocable election by Executive to have
declined to receive Change in Control Severance Benefits pursuant to this
Agreement. If Executive is younger than 40 years of age, Executive shall have
ten calendar days following the date the release is given to Executive to sign
and return the release to Company. If Executive is younger than 40 years of age,
Executive shall not be entitled to revoke the release.
(e) Compliance with Covenants. Executive’s receipt of the Change in Control
Severance Benefits described in this Section 2 also is expressly conditioned
upon Executive’s continued compliance with the provisions of Section 10
(Intellectual Property) and Section 11 (Restrictive Covenants).

 

4



--------------------------------------------------------------------------------



 



(f) Transfers to Affiliates. In order to receive the Change in Control Severance
Benefits, Executive must incur a Separation from Service with Company which, as
noted below, generally requires Executive’s Separation from Service with
UniSource Energy Corporation and all of its Affiliates. As a result, a transfer
to an Affiliate will not be treated as a Separation from Service for purposes of
this Agreement. For purposes of determining whether a transfer constitutes Good
Reason for Executive’s Separation from Service pursuant to Section 5, a transfer
shall be treated the same as a reassignment within Company.
(g) “Affiliate” Defined. For purposes of this Agreement, the term “Affiliate”
shall have the meaning assigned in Treas. Reg. § 1.409A-1(h)(3) (which generally
requires 50% common ownership).
(h) Employment by Successor. For purposes of this Agreement, employment by a
successor of Company or a successor of one of its Affiliates shall be considered
to be employment by Company or one of its Affiliates. As a result, if Executive
is employed by such a successor following a Change in Control, Executive will
not be entitled to receive the Change in Control Severance Benefits provided by
this Section 2 unless Executive subsequently incurs a Separation from Service
with the successor either without Cause or for Good Reason within 24 months
following the Change in Control.
(i) Non-Duplication of Benefits. Except as otherwise provided in Section 2(j),
the right to receive any Change in Control Severance Benefits under this
Agreement is specifically conditioned upon the Executive either waiving or being
ineligible for any and all benefits under any other severance, retention or
change in control plan, program or agreement sponsored by Company or any
successor.
(j) Severance Plan Benefits. Notwithstanding Section 2(i), if Executive incurs a
Separation from Service for which Executive becomes entitled to, and receives,
severance benefits pursuant to the UniSource Energy Corporation Severance Pay
Plan (the “Severance Plan”) and if Executive’s Separation from Service occurs
within six months prior to the occurrence of a Change in Control and is effected
in contemplation of such change in Control, Executive also will be entitled to
Change in Control Severance Benefits pursuant to this Agreement. The payments
and benefits due to Executive as Change in Control Severance Benefits then will
be reduced by the amount of any payment or benefit Executive already has
received pursuant to the Severance Plan.
3. SEPARATION FROM SERVICE DEFINED.
For purposes of this Agreement, the term “Separation from Service” means, either
(a) termination of Executive’s employment with Company and all Affiliates, or
(b) a permanent reduction in the level of bona fide services Executive provides
to Company and all Affiliates to an amount that is 20% or less of the average
level of bona fide services Executive provided to Company in the immediately
preceding 36 months, with the level of bona fide service calculated in
accordance with Treas. Reg. § 1.409A-1(h)(1)(ii).

 

5



--------------------------------------------------------------------------------



 



Solely for purposes of determining whether Executive has a “Separation from
Service,” Executive’s employment relationship is treated as continuing while
Executive is on military leave, sick leave, or other bona fide leave of absence
(if the period of such leave does not exceed six months, or if longer, so long
as Executive’s right to reemployment with Company or an Affiliate is provided
either by statute or contract). If Executive’s period of leave exceeds six
months and Executive’s right to reemployment is not provided either by statute
or by contract, the employment relationship is deemed to terminate on the first
day immediately following the expiration of such six-month period. Whether a
termination of employment has occurred will be determined based on all of the
facts and circumstances and in accordance with regulations issued by the United
States Treasury Department pursuant to Section 409A of the Code.
4. CAUSE DEFINED.
Company may terminate Executive’s employment at any time for “Cause” upon
written notice to Executive specifying the basis for the termination. If
Executive incurs a Separation from Service due to Company’s termination of
Executive’s employment for “Cause,” Executive shall not be entitled to any
Change in Control Severance Benefits pursuant to this Agreement. For purposes of
this Agreement, the term “Cause” shall mean the termination of Executive’s
employment by Company for one or more of the following reasons:
(a) Executive’s willful failure to perform any of Executive’s duties which
continues after Company has given Executive written notice describing
Executive’s failure and provided to Executive an opportunity to cure such
failure within 30 days (or such longer period as may be specified by the Board)
of such written notice; or
(b) Executive’s material violation of Company policy; or
(c) Any act of fraud or dishonesty resulting or intended to result in
Executive’s personal enrichment at Company’s or any Affiliate’s expense; or
(d) Executive’s gross misconduct in the performance of Executive’s duties that
results in material economic harm to Company or any Affiliate; or
(e) Executive’s conviction of, or plea of guilty or no contest (or its
equivalent) to, a felony; or
(f) Executive’s material breach of Executive’s employment agreement with
Company, if any.
The existence of Cause shall be determined by the Board, in its discretion.
5. GOOD REASON DEFINED.
Executive may Separate from Service due to Executive’s termination of employment
with Company for “Good Reason” if Executive provides Company with notice of such
termination as set forth below. For purposes of this Agreement, the term “Good
Reason” shall mean and include each of the following (unless Executive has
expressly agreed to such event in a signed writing):

 

6



--------------------------------------------------------------------------------



 



(a) A material, adverse diminution in Executive’s authority, duties, or
responsibilities; or
(b) A material change in the geographic location at which Executive must
primarily perform services; or
(c) A material diminution in Executive’s base salary provided that such
diminution is not a result of a generally applicable reduction in the base
salary of all officers of Company in an amount that does not exceed 10%; or
(d) Any action or inaction that constitutes a material breach of this Agreement
by Company which, for this purpose, shall include, but not be limited to,
Company’s failure to ensure that any successor to Company or to any Affiliate
assumes Company’s obligations pursuant to this Agreement.
Notwithstanding any provisions of this Agreement to the contrary, none of the
events described in this Section 5 will constitute Good Reason if, within
30 days after Executive provides Company with a written notice specifying the
occurrence or existence of the breach or action that Executive believes
constitutes Good Reason, Company has fully corrected (or reversed) such breach
or action. Executive’s Separation from Service for Good Reason will occur on the
day following the expiration of this 30 day “cure period,” (unless Company has
fully corrected (or reversed) such breach or action) unless Executive and
Company agree to a later date not later than two years following the initial
existence of such breach or action. Executive shall be deemed to have waived
Executive’s right to terminate for Good Reason with respect to any such breach
or action if Executive fails to notify Company in writing of such breach or
action within 90 days of the event that gives rise to such breach or action.
6. DISABILITY DEFINED.
For purposes of this Agreement, the term “Disability” means Executive is, by
reason of any medically determinable physical or mental impairment that can be
expected to (a) result in death or (b) last for a continuous period of not less
than 12 months, unable to continue to perform the essential functions of
Executive’s job, with or without any accommodation required by law, for six
consecutive calendar months or for shorter periods aggregating 125 business days
in any 12-month period.
7. CHANGE IN CONTROL DEFINED.
For purposes of this Agreement, “Change in Control” shall mean each occurrence
of any of the following:
(a) Any person, or more than one person acting as a group (as determined in
accordance with Treas. Reg. § 1.409A-3(i)(5)), acquires (or has acquired during
the 12-month period ending on the most recent acquisition by such person or
persons) ownership of stock of Company possessing 40% or more of the total
voting power of the stock of Company, unless such person is, or shall be, a
trustee or other fiduciary holding securities under an employee benefit plan of
Company or a corporation owned, directly or indirectly, by the stockholders of
Company in substantially the same proportion as their ownership of stock of
Company;

 

7



--------------------------------------------------------------------------------



 



(b) The closing of a merger or consolidation of Company or its subsidiary,
Tucson Electric Power Company (“TEP”), with another entity that is not
affiliated with Company immediately before the Change in Control; provided,
however, that, in the case of a merger or consolidation involving Company, if
the merger or consolidation results in the voting securities of Company
outstanding immediately prior thereto continuing to represent, either by
remaining outstanding or by being converted into voting securities of the
surviving entity, more than 50% of the combined voting power of the voting
securities of Company or such surviving entity outstanding immediately after
such merger or consolidation, the merger or consolidation will be disregarded;
and provided further that, in the case of a merger or consolidation involving
TEP, if Company continues to hold more than 50% of the combined voting power of
the voting securities of TEP or the surviving entity outstanding immediately
after such merger or consolidation, the merger or consolidation will be
disregarded;
(c) During any period of 12 consecutive months, excluding any period prior to
the execution of this Agreement, the majority of members of Company’s Board is
replaced by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of such appointment or
election; or
(d) Company’s execution of an agreement for the sale or disposition by Company
of all or substantially all of Company’s assets.
Notwithstanding the foregoing, a Change in Control will not be deemed to have
occurred until: (1) any required regulatory approval, including any final
non-appealable regulatory order, has been obtained; and (2) the transaction that
would otherwise be considered a Change in Control closes. Further, to the extent
required by Section 409A of the Code, a transaction will not be considered a
Change in Control for purposes of this Section 7 unless the transaction also
constitutes a “change in control event” as such term is used in Treas. Reg. §
1.409A-3(i)(5).
8. SECTION 409A COMPLIANCE.
(a) Compliance Strategy; Responsibility for Taxes. Section 409A of the Code
imposes an additional 20% tax, plus interest, on payments from “non-qualified
deferred compensation plans.” Certain payments under this Agreement could be
considered to be payments under a “non-qualified deferred compensation plan.”
The additional 20% tax, and interest, does not apply if the payment qualifies
for an exception to the requirements of Section 409A of the Code or complies
with the requirements of Section 409A of the Code. Company intends that the
payments and benefits due pursuant to this Agreement either comply with the
requirements of Section 409A of the Code or qualify for an exception to the
requirements of Section 409A of the Code. Nevertheless, Company does not
guarantee any particular tax effect or treatment of the amounts due under this
Agreement. Except for Company’s responsibility to withhold applicable income and
employment taxes from compensation paid or provided to Executive, Company will
not be responsible for the payment of any applicable taxes on compensation paid
or provided pursuant to this Agreement.

 

8



--------------------------------------------------------------------------------



 



(b) Delay in Payments. Prior to making any payments due under this Agreement,
Company will determine, on the basis of any regulations, rulings or other
available guidance, whether the short-term deferral exception, the separation
pay exception or any other exception to the requirements of Section 409A of the
Code is available. If Executive is a “Specified Employee” (as defined in Treas.
Reg. § 1.409A-1(i)), and Company concludes that no exception to the requirements
of Section 409A of the Code is available, no payments that are payable to
Executive as a result of Executive’s Separation from Service under this
Agreement, or under any other arrangement that is aggregated with this Agreement
under Section 409A of the Code, shall be made to Executive prior to the first
business day following the date which is six months after Executive’s Separation
from Service. Any amounts that would have been paid during the six months
following Executive’s Separation from Service will be paid on the first business
day following the expiration of the six-month period without interest thereon.
The provisions of this paragraph apply to all amounts due pursuant to this
Agreement, other than amounts that do not constitute a deferral of compensation
within the meaning of Treas. Reg. §1.409A-1(b) or other amounts or benefits that
are not subject to the requirements of Section 409A of the Code.
(c) Distributions Treated as Made upon a Designated Event. If Company fails to
make any payment, either intentionally or unintentionally, within the time
period specified in this Agreement, but the payment is made within the same
calendar year, such payment will be treated as made within the time period
specified in this Agreement pursuant to Treas. Reg. § 1.409A-3(d). In addition,
if a payment is not made due to a dispute with respect to such payment, the
payment may be delayed in accordance with Treas. Reg. § 1.409A-3(g).
(d) Reimbursements. In order to ensure compliance with the applicable
regulations, the amounts reimbursed by Company in one taxable year will not
affect the amounts eligible for reimbursement by Company in a different taxable
year. All reimbursements must be made no later than December 31 of the calendar
year following the calendar year in which the expense was incurred. Executive
may not elect to receive cash or any other benefit in lieu of the benefits
provided by this Agreement.
(e) Miscellaneous Payment Provisions. Under no circumstances may the time or
schedule of any payment made or benefit provided pursuant to this Agreement be
accelerated or subject to a further deferral except as otherwise permitted or
required pursuant to regulations and other guidance issued pursuant to
Section 409A of the Code. Executive does not have any right to make any election
regarding the time or form of any payment due under this Agreement. This
Agreement shall be operated in compliance with Section 409A of the Code or an
exception thereto and each provision of this Agreement shall be interpreted, to
the extent possible, to comply with Section 409A of the Code or to qualify for
an applicable exception.
9. CAP ON PAYMENTS.
(a) General Rules. The Code places significant tax burdens on Executive and
Company if the total payments made to Executive due to a “change in control”
(which, for purposes of this Section 9, shall have the meaning ascribed to it in
Section 280G of the Code and the regulations adopted thereunder) exceed
prescribed limits. For example, if Executive’s “Base Period Income” (as defined
below) is $100,000, Executive’s limit or “280G Cap” is $299,999. If Executive’s
“Basic Payments” exceed the 280G Cap by even $1.00, Executive is subject to an
excise tax under Section 4999 of the Code of 20% of all amounts paid to him in
excess of

 

9



--------------------------------------------------------------------------------



 



$100,000. In other words, if Executive’s 280G Cap is $299,999, Executive will
not be subject to an excise tax if Executive receives exactly $299,999. If
Executive receives $300,000, Executive will be subject to an excise tax of
$40,000 (20% of $200,000). In order to avoid this excise tax and the related
adverse tax consequences for Company, by signing this Agreement Executive agrees
that Executive’s Basic Payments will not exceed an amount equal to Executive’s
280G Cap unless the exception described in Section 9(e) applies.
(b) Special Definitions. For purposes of this Section 9, the following
specialized terms will have the following meanings:
(i) “Base Period Income.” “Base Period Income” is an amount equal to Executive’s
“annualized includable compensation” for the “base period” as defined in
Sections 280G(d)(1) and (2) of the Code and the regulations adopted thereunder.
Generally, Executive’s “annualized includable compensation” is the average of
Executive’s annual taxable income from Company for the “base period,” which is
the five calendar years prior to the year in which the change in control occurs.
These concepts are complicated and technical and all of the rules set forth in
the applicable regulations apply for purposes of this Agreement.
(ii) “280G Cap.” “280G Cap” shall mean an amount equal to three times
Executive’s “Base Period Income” minus $1.00. This is the maximum amount which
Executive may receive without becoming subject to the excise tax imposed by
Section 4999 of the Code or which Company may pay without loss of deduction
under Section 280G of the Code.
(iii) “Basic Payments.” The “Basic Payments” include any “payments in the nature
of compensation” (as defined in Section 280G of the Code and the regulations
adopted thereunder), made pursuant to this Agreement or otherwise, to Executive
or for Executive’s benefit, the receipt of which is contingent on a change in
control and to which Section 280G of the Code applies.
(c) Calculating the 280G Cap. If Company believes that these rules will result
in a reduction of the payments to which Executive is entitled under this
Agreement, it will so notify Executive as soon as possible. Company will then,
at its expense, retain a “Consultant” (which shall be a law firm, a certified
public accounting firm and/or a firm of recognized executive compensation
consultants working with a law firm or certified public accounting firm) to
provide a determination concerning whether Executive’s Basic Payments exceed
Executive’s 280G Cap (the “Determination”). Company will select the Consultant.
At a minimum, the Determination required by this Section must set forth the
amount of Executive’s Base Period Income, the value of the Basic Payments, the
amount, if any, by which Executive’s Basic Payments exceed Executive’s 280G Cap
and the amount and present value of any “Excess Parachute Payment.” For purposes
of this Section 9(c), the term “Excess Parachute Payment” means an amount equal
to the excess of any Basic Payment to which Executive is entitled over the Base
Period Income allocated to such Basic Payment. Executive shall have the right to
review the final calculations used by the Consultant in reaching its conclusions
with respect to the Determination.

 

10



--------------------------------------------------------------------------------



 



If the Determination states that the Basic Payments exceed the 280G Cap,
Executive’s Basic Payments will be reduced to the extent necessary to eliminate
the excess. In making such reduction, Company first will reduce the amount of
Executive’s payments under this Agreement and, if necessary, any other payments
to which Executive is entitled under any other arrangement that do not
constitute “non-qualified deferred compensation” that is subject to Section 409A
of the Code. Company will reduce the amount of any Basic Payments payable to
Executive that are subject to Section 409A of the Code only to the extent
reductions in addition to those described in the preceding sentence are
necessary to avoid exceeding the 280G Cap. If reduction of any Basic Payments
which are subject to Section 409A of the Code becomes necessary to avoid
exceeding the 280G Cap, Company first will reduce the non-equity based Basic
Payments on a proportional basis. To the extent additional reductions are
necessary to avoid exceeding the 280G Cap, Company then will reduce the equity
based Basic Payments on a proportional basis.
If the Consultant selected to provide the Determination so requests, a firm of
recognized executive compensation consultants selected by Company (which may,
but is not required to be, the Consultant) shall provide an opinion, upon which
such Consultant may rely, as to the reasonableness of any item of compensation
as reasonable compensation for services rendered before or after the change in
control.
If Company believes that Executive’s Basic Payments will exceed the limitations
of this Section 9, it will nonetheless make payments to Executive, at the times
stated above, in the maximum amount that it believes may be paid without
exceeding such limitations. The balance, if any, will then be paid after the
opinions called for above have been received.
As a general rule, the Determination shall be binding on Executive and Company.
Section 280G and the excise tax rules of Section 4999, however, are complex and
somewhat uncertain and, as a result, the Internal Revenue Service may disagree
with the Consultant’s conclusions. If the Internal Revenue Service finally and
conclusively determines that the 280G Cap is actually lower than calculated by
the Consultant, the 280G Cap will be recalculated by the Consultant. Any payment
over that revised 280G Cap will then be repaid by Executive to Company. If the
Internal Revenue Service finally and conclusively determines that the actual
280G Cap exceeds the amount calculated by the Consultant, Company shall pay
Executive any shortage, together with interest thereon, from the date such
amount should have been paid to the date of such payment, so that Executive will
have received or be entitled to receive the maximum amount to which Executive is
entitled under this Agreement. For purposes of this Section 9, the applicable
interest rate shall be the prime rate published by the Wall Street Journal on
the date the amounts described in the preceding sentence should have been paid
to Executive.
Company has the right to challenge any determinations made by the Internal
Revenue Service. If Company agrees to indemnify Executive from any taxes,
interest and penalties that may be imposed upon Executive (including any taxes,
interest and penalties on the amounts paid pursuant to Company’s indemnification
agreement), Executive must cooperate fully with Company in connection with any
such challenge. Company shall bear all costs associated with the challenge by
Company of any determination made by the Internal Revenue Service and Company
shall control all such challenges.

 

11



--------------------------------------------------------------------------------



 



Executive must notify Company in writing of any claim or determination by the
Internal Revenue Service that, if upheld, would result in the payment of excise
taxes. Such notice shall be given as soon as possible but in no event later than
15 days following Executive’s receipt of notice of the Internal Revenue
Service’s position.
(d) Effect of Repeal or Inapplicability. In the event that the provisions of
Sections 280G and 4999 of the Code are repealed without succession, this
Section 9 shall be of no further force or effect. Moreover, if the provisions of
Sections 280G and 4999 of the Code do not apply to impose the excise tax to
payments under this Agreement, then the provisions of this Section 9 shall not
apply.
(e) Exception. The Consultant selected pursuant to this Section 9 will calculate
Executive’s “Uncapped Benefit” and Executive’s “Capped Benefit.” The limitations
of this Section 9 will not apply if Executive’s “Uncapped Benefit” minus the
excise taxes that will be imposed on Executive pursuant to Section 4999 of the
Code exceeds Executive’s “Capped Benefit.” For this purpose, Executive’s
“Uncapped Benefit” is equal to the Basic Payments to which Executive will be
entitled pursuant to this Agreement, or otherwise, without regard to the
limitations of this Section 9. Executive’s “Capped Benefit” is the amount to
which Executive will be entitled pursuant to Section 9 of this Agreement after
the application of the limitations of this Section 9.
10. INTELLECTUAL PROPERTY.
(a) Proprietary Information. Executive and Company hereby acknowledge and agree
that in connection with the performance of Executive’s services, Executive shall
be provided with or shall otherwise be exposed to or receive certain proprietary
information of Company. Such proprietary information may include, but shall not
be limited to, information concerning Company’s customers and products,
information concerning certain marketing, selling, and pricing strategies of
Company, and information concerning methods, manufacturing techniques, and
processes used by Company in its operations (all of the foregoing shall be
deemed “Proprietary Information” for purposes of this Agreement). Executive
hereby agrees that, without the prior written consent of Company, any and all
Proprietary Information shall be and shall forever remain the property of
Company, and that during Executive’s employment with Company, and at all times
thereafter, Executive shall not in any way disclose or reveal the Proprietary
Information other than to Company’s executives, officers and other employees and
agents in the normal course of Executive’s provision of services hereunder. The
term “Proprietary Information” does not include information that (1) becomes
generally available to the public other than as a result of a disclosure by
Executive contrary to the terms of this Agreement, (2) was available on a
non-confidential basis prior to its disclosure, or (3) becomes available on a
non-confidential basis from a source other than Executive, provided that such
source is not contractually obligated to keep such information confidential.
(b) Trade Secrets. Executive, prior to and during this Agreement, has had and
will have access to and become acquainted with various trade secrets that are
owned by Company or by its Affiliates and are regularly used in the operation of
their respective businesses and that may give Company or an Affiliate an
opportunity to obtain an advantage over competitors who do not know or use such
trade secrets. Executive agrees and

 

12



--------------------------------------------------------------------------------



 



acknowledges that Executive has been granted access to these valuable trade
secrets only by virtue of the confidential relationship created by Executive’s
employment and Executive’s prior relationship to, interest in, and fiduciary
relationships to Company. Executive shall not disclose any of the aforesaid
trade secrets, directly or indirectly, or use them in any way, either during
Executive’s employment with Company or at any time thereafter, except as
required in the course of employment by Company and for its benefit.
(c) Ownership of Documents. Company shall own all papers, records, books,
drawings, documents, manuals, and anything of a similar nature (collectively,
the “Documents”) prepared by Executive in connection with Executive’s
employment. The Documents shall be the property of Company and are not to be
used on other projects except upon Company’s prior written consent. Upon
termination of Executive’s employment with Company, Executive shall surrender to
Company any and all Documents or other property of whatsoever kind now or
hereafter in Executive’s possession, custody, or control that contain or reflect
in any manner whatsoever Proprietary Information or information that in any way
relates to Company’s business.
(d) Company Defined. For purposes of this Section 10, “Company” shall be
interpreted to include Company and all of Company’s Affiliates.
11. RESTRICTIVE COVENANTS.
(a) Covenant Not to Compete. In consideration of Company’s agreements contained
herein and the payments to be made by it to Executive pursuant hereto, Executive
agrees that during the Restricted Period Executive will not, without prior
written consent of Company, consult with, engage in or act as an advisor to
another company about activity that is a “Competing Business” of such company in
the Restricted Territory, as defined in this Section 11.
(b) Non-Solicitation. Executive recognizes that Company’s customers are valuable
and proprietary resources of Company. Accordingly, Executive agrees that during
the Restricted Period Executive will not directly or indirectly, through
Executive’s own efforts or through the efforts of another person or entity,
solicit business in the Restricted Territory for or in connection with any
Competing Business from any individual or entity that obtained products or
services from Company at any time during Executive’s employment with Company. In
addition, during the Restricted Period Executive will not solicit business in
the Restricted Territory for or in connection with a Competing Business from any
individual or entity that was solicited by Executive on behalf of Company.
Further, during the Restricted Period Executive will not solicit employees of
Company who would have the skills and knowledge necessary to enable or assist
efforts by Executive to engage in a Competing Business.
(c) Competing Business. For purposes of this Section 11, Executive shall be
deemed to be engaged in a “Competing Business” if, in any capacity, including
proprietor, shareholder, partner, officer, director or employee, Executive
engages or participates, directly or indirectly, in the operation, ownership or
management of the activity of any proprietorship, partnership, company or other
business entity which activity is competitive with the then actual business in
which Company or its operating subsidiaries and Affiliates are engaged on the
date of, or any business contemplated by such entities’ business plans in effect
on the date of notice

 

13



--------------------------------------------------------------------------------



 



of, Executive’s termination of employment. Nothing in this Section 11(c) is
intended to limit Executive’s ability to own equity in a public company
constituting less than 1% of the outstanding equity of such company, when
Executive is not actively engaged in the management thereof. If requested by
Executive, Company shall furnish Executive with a good-faith written description
of the business or businesses in which Company is then actively engaged or that
is contemplated by Company’s current business plan within 30 days after such
request is made, and only those activities so timely described in which Company
is, in fact, actively engaged or which are so contemplated may be treated as
activities that are directly competitive with Company.
(d) Restricted Period. For purposes of this Section 11, the “Restricted Period”
shall include the time during which Executive is employed by Company and a
period of one year (or in the event any reviewing court finds this period to be
over-broad or unenforceable, for a period of nine months; or in the event any
reviewing court finds this period to be over-broad or unenforceable, for a
period of six months) following the termination of Executive’s employment with
Company for any reason.
(e) Restricted Territory. Executive and Company understand and agree that
Company’s business is not geographically restricted and in some respects at
least is unrelated to the physical location of Company facilities or the
physical location of any Competing Business, due to extensive use of the power
grid, Internet, telephones, facsimile transmissions and other means of
electronic information and product distribution. Executive and Company further
understand and agree that Executive will, in part, work toward expanding
Company’s markets and geographic business territories and will be compensated
for performing this work on behalf of Company.
Accordingly, Company has a protectable business interest in, and the parties
intend the Restricted Territory to encompass, each and every geographical
location from which Executive could engage in a Competing Business. If, but only
if, this Restricted Territory is held to be invalid on the ground that it is
unreasonably broad, the Restricted Territory shall be limited to any
geographical location that is within 10 miles of any geographical location in
which Company is in fact carrying out its business operations or, pursuant to
Company’s business plans, is contemplating conducting business operations on the
date of Executive’s termination of employment. If, but only if, this Restricted
Territory is held to be invalid on the ground that it is unreasonably broad, the
Restricted Territory shall be any location within a 50 mile radius of any
Company office in existence or, pursuant to Company’s business plans, intended
to be opened at the time of Executive’s termination of employment.
(f) Remedies; Reasonableness. Executive acknowledges and agrees that a breach by
Executive of the provisions of this Section 11 will constitute such damage as
will be irreparable and the exact amount of which will be impossible to
ascertain and for that reason agrees that Company will be entitled to an
injunction to be issued by any court of competent jurisdiction restraining and
enjoining Executive from violating the provisions of this Section 11. The right
to an injunction shall be in addition to and not in lieu of any other remedy
available to Company for such breach or threatened breach, including the
recovery of damages from Executive.

 

14



--------------------------------------------------------------------------------



 



Executive expressly acknowledges and agrees that: (1) the Restrictive Covenants
contained herein are reasonable as to time and geographical area and do not
place any unreasonable burden upon Executive, (2) the general public will not be
harmed as a result of enforcement of these Restrictive Covenants, and
(3) Executive understands and hereby agrees to each and every term and condition
of the Restrictive Covenants set forth in this Agreement.
Executive also expressly acknowledges and agrees that Executive’s covenants and
agreements in this Section 11 shall survive this Agreement and continue to be
binding upon Executive after the expiration or termination of this Agreement,
whether by passage of time or otherwise.
(g) Company Not in Default. Company agrees that the restrictions described in
this Section 11 apply only so long as Company is continuously not in material
default of its obligations to provide payments or employment-type benefits to
Executive hereunder or under any other agreement, covenant or obligation.
(h) Company Defined. For purposes of this Section 11, “Company” shall be
interpreted to include Company and all of Company’s Affiliates.
12. NO MITIGATION.
The payment of Change in Control Severance Benefits will not be affected by
whether Executive seeks or obtains other employment. Executive will have no
obligation to seek or obtain other employment and Executive’s Change in Control
Severance Benefits will not be impacted by Executive’s failure to “mitigate.” As
provided in Section 2(b)(v), however, Company’s obligation to provide continued
health, life, disability and other insurance benefits will cease with respect to
a particular type of coverage when and if Executive becomes eligible to receive
substantially similar coverage with a successor employer.
13. SUCCESSORS.
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of Company or any Affiliate to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that Company or
any Affiliate would be required to perform it if no such succession had taken
place. Failure of Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a material breach of this
Agreement.
14. BINDING AGREEMENT; ASSIGNMENT.
This Agreement shall inure to the benefit of and be binding upon Company, its
successors and assigns, including, but not limited to, any company, person, or
other entity which may acquire all or substantially all of the assets and
business of Company or any company with or into which Company may be
consolidated or merged, and Executive, Executive’s heirs, executors,
administrators, and legal representatives. Nevertheless, the obligations, rights
and benefits of Executive hereunder are personal and may not be delegated,
assigned or transferred in any manner whatsoever, nor are such obligations,
rights or benefits subject to involuntary alienation, assignment or transfer.
This Agreement shall be assigned automatically to any entity merging with or
acquiring Company or its business.

 

15



--------------------------------------------------------------------------------



 



15. NOTICE.
All notices hereunder shall be in writing and delivered personally or sent by
United States registered or certified mail, postage prepaid and return receipt
requested:

     
If to Company, to:
  UniSource Energy Corporation
One South Church Avenue, Suite 1820
Tucson, Arizona 85701

     
If to Executive, to:
  Michael DeConcini
Mail Stop UE182
Tucson Electric Power Company
P.O. Box 711
Tucson, AZ 85702-0711
 
   
 
  with an additional copy to:
 
   
 
  Michael DeConcini
1042 E. Rudasil Rd.
Tucson, AZ 85718

Either party may change the address to which notices are to be sent to it by
giving ten days written notice of such change of address to the other party in
the manner above provided for giving notice.
Notices will be considered delivered on personal delivery or on the date of
deposit in the United States mail in the manner provided for giving notice by
mail.
16. MISCELLANEOUS.
No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by
Executive and the Chief Executive Officer of Company or his designee. No waiver
by either party hereto at any time of any breach by the other party hereto of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law. The obligations of Company that arise prior
to the expiration of this Agreement shall survive the expiration of the term of
this Agreement.

 

16



--------------------------------------------------------------------------------



 



17. SEVERABILITY.
If any term or provision of this Agreement is declared by a court or tribunal of
competent jurisdiction to be invalid or unenforceable for any reason, this
Agreement shall remain in full force and effect, and either (a) the invalid or
unenforceable provision shall be modified to the minimum extent necessary to
make it valid and enforceable or (b) if such a modification is not possible or
permitted by law, this Agreement shall be interpreted as if such invalid or
unenforceable provision were not a part hereof.
18. COUNTERPARTS.
This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.
19. ALTERNATIVE DISPUTE RESOLUTION.
(a) The parties agree that any controversy, dispute or claim arising out of or
relating to the Agreement or breach thereof, including without limitation
Executive’s employment with or separation of employment from Company,
compensatory and punitive damages, and to the extent allowable by law, all
claims that Company or any of its representatives engaged in conduct prohibited
on any basis under any federal, state, or local statute, including federal or
state discrimination statutes or public policy (collectively the “Dispute”),
shall be resolved in accordance with the procedures described in this Section,
which shall be the sole and exclusive procedures for resolution of any Dispute.
The parties shall bear their own attorneys’ fees and costs, unless provided
otherwise by an arbitration award, and share equally the cost thereof of all
Dispute Resolution procedures described in the Section.
(b) The parties shall initially try in good faith to settle the Dispute through
non-binding mediation. A party seeking mediation shall make a written request
for mediation by certified mail, return receipt requested, setting forth with
reasonable specificity the basis for the Dispute and the relief requested. A
neutral third party mediator shall be agreed upon by the parties. If, within
14 days after a party makes a written request for mediation or within any longer
period mutually agreed upon by the parties, the parties have not agreed upon the
identity of the mediator and the procedure for mediation, the mediation shall be
held in Tucson, Arizona, and administered by the American Arbitration
Association (“AAA”) under its Employment Arbitration and Mediation Procedures
formally known as the National Rules for Resolution of Employment Disputes
(“Rules”) currently in effect. Unless otherwise agreed, the parties shall select
a mediator as provided by the Rules. A good faith attempt at mediation shall be
a condition precedent to the commencement of arbitration, but is not a condition
precedent to any court action for injunctive or other interim relief pending the
outcome of these Dispute Resolution procedures.
(c) If the parties are unable to resolve the dispute by mediation in a timely
manner (which, in any case, shall not exceed 60 days from the first notice of
mediation or such longer period mutually agreed upon by the parties), the
Dispute shall be resolved by final, binding and conclusive arbitration with a
sole arbitrator in Tucson, Arizona. The parties shall initiate arbitration by
filing a written notice of intention to arbitrate at any office of the AAA. The
selection of the arbitrator and the arbitration shall proceed pursuant to the
Rules and judgment upon the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof.

 

17



--------------------------------------------------------------------------------



 



(d) The arbitrator shall award Executive his attorneys’ fees and costs if
Executive prevails on at least one material issue in the Dispute, including the
attorneys’ fees Executive incurs in connection with any appeal or the
enforcement of any award. “Attorneys’ fees and costs” mean all reasonable
pre-award expenses, administrative fees, travel expenses, out-of-pocket expenses
such as copying and telephone costs, witness fees and attorneys’ fees. Any award
of attorneys’ fees and costs to Executive shall be paid by Company within
60 days following the award of such fees and costs by the arbitrator, but in no
event later than December 31 of the calendar year following the year of the
conclusion of the arbitration.
A party may apply to the arbitrator for injunctive or other equitable relief
until the arbitration award is rendered or the matter is otherwise resolved. A
party may, without waiving the Dispute Resolution procedures under the
Agreement, seek from any court having jurisdiction any interim or provisional
relief, including a temporary restraining order, an injunction both preliminary
and final, and any other appropriate equitable relief, that is necessary to
protect the rights or property of that party, pending the final decision of the
arbitrator on all issues related to the injunctive relief.
20. PAYMENT OBLIGATIONS ABSOLUTE.
Company’s obligation to pay Executive the compensation and to make the
arrangements in accordance with the provisions herein shall be absolute and
unconditional and shall not be affected by any circumstances. All amounts
payable by Company in accordance with this Agreement shall be paid without
notice or demand. If Company has paid Executive more than the amount to which
Executive is entitled under this Agreement, Company shall have the right to
recover all or any part of such overpayment from Executive or from whomsoever
has received such amount.
21. ENTIRE AGREEMENT.
This Agreement sets forth the entire agreement between Executive and Company
concerning the subject matter discussed in this Agreement and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations or warranties, whether written or oral, by any officer, employee
or representative of Company. Any prior agreements or understandings with
respect to the subject matter set forth in the aforementioned agreements are
hereby terminated and canceled.
22. STATUTORY REFERENCES.
All references to sections of the Code shall be deemed also to refer to any
successor provisions to such sections. All references to sections of the final
regulations issued pursuant to Section 409A shall be deemed also to refer to any
successor provisions of such regulations or rulings or other guidance that
clarify such regulations.
23. DEFINITIONS.
A number of terms have been defined throughout this Agreement. These defined
terms are identified by the capitalization of the first letter of each word or
the first letter of each substantive word of a phrase. Whenever these terms are
capitalized they shall be given the defined meaning.

 

18



--------------------------------------------------------------------------------



 



24. PARTIES.
This Agreement is an agreement between Executive and Company. In certain cases,
though, obligations imposed upon Company may be satisfied by an Affiliate of
Company. Any payment made or action taken by an Affiliate of Company shall be
considered to be a payment made or action taken by Company for purposes of
determining whether Company has satisfied its obligations under this Agreement.
25. NO RIGHTS IN ANY PROPERTY OF COMPANY.
The undertakings of Company constitute merely the unsecured promise of Company
to make payments as provided for herein. No property of Company shall, by reason
of this Agreement, be held in trust for Executive, Executive’s spouse or any
other person, and neither Executive nor Executive’s spouse or any other person
shall have, by reason of this Agreement, any rights, title or interest of any
kind in any property of Company.
26. NOT AN EMPLOYMENT AGREEMENT.
Nothing in this Agreement shall be construed as an offer or commitment by
Company to continue Executive’s employment with Company for any period of time.
27. CONSTRUCTION.
This Agreement is the result of negotiation between Company and Executive and
both have had the opportunity to have this Agreement reviewed by their legal
counsel and other advisors. Accordingly, this Agreement shall not be construed
for or against Company or Executive, regardless of which party drafted the
provision at issue. The language in all parts of this Agreement shall in all
cases be construed as a whole according to its fair meaning and not strictly for
or against either party. The Section headings contained in this Agreement are
for reference purposes only and will not affect the meaning or interpretation of
this Agreement in any way. Whenever the words “include,” “includes,” or
“including” are used in the Agreement, they shall be deemed to be followed by
the words “without limitation.”
28. GOVERNING LAW.
This Agreement shall be governed in all respects by the laws of the State of
Arizona, excluding the conflicts of law principles, and except as preempted by
or governed solely by Federal law.
29. AMENDMENTS.
This Agreement may be amended at any time by a written agreement executed by
Company and Executive. No amendment that will result in a violation of
Section 409A of the Code, or any other provision of applicable law, may be made
to this Agreement and any such amendment shall be void ab initio.

 

19



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Company and Executive have executed this Agreement on this
      day of                      2010.

            UNISOURCE ENERGY CORPORATION
            By: Kevin P. Larson      Its  Senior Vice President and Chief
Financial Officer    

            EXECUTIVE
            Michael J. DeConcini           

 

20



--------------------------------------------------------------------------------



 



Schedule of other officers who are covered by substantially identical agreements
as Michael J. DeConcini.

Kevin P. Larson, Senior Vice President, Chief Financial Officer and Treasurer
Raymond S. Heyman, Senior Vice President and General Counsel
Karen G. Kissinger, Vice President, Controller and Chief Compliance Officer